Citation Nr: 0107958	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for right ankle traumatic 
arthritis with post-operative scar, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from December 1942 to 
Feberuary 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

This appeal is REMANDED for the following development:

1.  The appellant should be scheduled for 
another VA examination.  The examiner is 
to prepare an examination report which 
corresponds to the applicable rating 
criteria.  The examiner is specifically 
asked to describe the service connected 
post-operative right ankle scar and 
indicate whether it is  superficial, 
tender, and painful, on objective 
demonstration.  The examiner is also 
asked to measure the limitation of 
function of the right ankle imposed by 
pain, weakness, excess fatigability, or 
incoordination.  Specifically, the 
examiner is to answer the following 
questions with a yes or no answer: (i) Is 
there pain? (ii) Is there weakness? (iii) 
Is there excess fatigability? and (iv) Is 
there incoordination?  If the answer to 
any of the above questions is yes, the 
examiner should report how such affects 
the appellant's range of motion and 
functional impairment.  The examination 
report should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

2.  Once the above has been accomplished, 
the RO should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case, and 
provide the appellant and representative 
with an opportunity to respond thereto.  

The claims file should then be returned to the Board, if 
otherwise in order.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




